UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2012 RPX Corporation (Exact name of registrant as specified in its charter) Delaware 001-35146 26-2990113 (State or other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) One Market Plaza Suite 800 San Francisco, CA 94105 (Address of principal executive offices, including zip code) (866)779-7641 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Company previously reported that Eran Zur resigned from its Board of Directors as of April 26, 2012 and from his position as the Company’s President effective as of August 1, 2012.The effectiveness of Mr. Zur’s resignation as President has now changed to August 10, 2012.The resignation is for personal reasons and does not involve any controversy or disagreement with the Company. On July 26, 2012, the Board of Directors appointed John A. Amster to serve as the Company’s President and Chief Executive Officer effective as of August 10, 2012.Mr. Amster is currently the Company’s Chief Executive Officer and will assume the additional duties of President upon the departure of Mr. Zur.Mr. Amster’s compensation is not changing in connection with his appointment as President. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RPX Corporation By: /s/ Martin E. Roberts Martin E. Roberts General Counsel Dated:August 1, 2012
